I concur with Justice WIEST because there is no testimony in this record tending to show that any invitation or misleading signal was given by the crossing tender which induced plaintiffs' decedents to attempt to cross. In such a case one who, at a highway crossing in broad daylight and in the absence of any distracting circumstance, walks in front of an approaching locomotive which would have been observed by exercise of the slightest degree of care, is guilty of contributory negligence, barring recovery for injuries sustained. *Page 427